OFFICE ACTION
Allowance Subject Matter
Claims 1, 3-9 and 11-16 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 8,823,057 to Sheppard et al, does not anticipate or suggest such limitations as: “step S2: implanting at least one of silicon ions or indium ions into a region of the first dielectric layer corresponding to an ohmic contact electrode region of the GaN-based device and into the ohmic contact electrode region, comprising the step S21: applying a first photoresist layer to an upper surface of a portion of the first dielectric layer corresponding to a first region of the GaN-based device, wherein the first region is a region other than the ohmic contact electrode region of the GaN-based device; step S22: implanting the at least one of silicon ions or indium ions using ion implantation; and step S23: removing the first photoresist layer” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including the pending IDS filed on 09/28/2020 and 07/21/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 05, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815